MEMORANDUM OPINION
No. 04-03-00282-CR

Rosalinda MCGARITY,

Appellant

v.

STATE of Texas,

Appellee

From the 186th Judicial District Court, Bexar County, Texas

Trial Court No. 2001-CR-0052W

Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
 
Delivered and Filed:	March 3, 2004
MOTION TO WITHDRAW GRANTED; AFFIRMED
	Appellant Rosalinda McGarity pled nolo contendere to child endangerment, a state
jail felony.  Her sentence was suspended and she was placed on community supervision
(probation).  Following the State's motion to revoke, McGarity pled true to a violation of the
conditions of her probation.  The trial court revoked probation and sentenced her to two years
in prison.  McGarity's court-appointed attorney on appeal filed a brief in which counsel
concludes this appeal is frivolous and without merit.  Counsel also filed a motion to
withdraw.
	Counsel's brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Specifically, counsel states McGarity was provided with a copy
of the brief and motion to withdraw and was further informed of her right to review the
record (1) and file her own brief if she wished.  She has not done so.
	We reviewed the record and counsel's brief and agree the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Furthermore, we grant the motion
to withdraw filed by McGarity's counsel.   See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.-San Antonio 1996, no pet.).
							PER CURIAM
Do Not Publish
1.  1 Counsel is reminded that she should detail the procedure for obtaining the record.  See Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).